DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 06/02/22.  Examiner acknowledged that claims 1, 18 and 20 are amended.  Currently, claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, filed 06/02/22, with respect to claim(s) 1, 18 and 20 have been considered but are moot in the new ground of rejection in view of newly found prior art Tatara (US 2018/0319320).
Regarding Claims 1, 18 and 20, applicant argues that Wickramasinghe is silent regarding, among other things, identification including facial recognition in combination with wherein at least one of said lighting devices is adapted to be located along both opposing sides of a roof line of said vehicle and operably providing at least predetermined ground surface illumination.  This argument is not persuasive.
Hillis already teaches identification including facial recognition by a vehicle in order to produce attention grabbing light effects in the direction of the detected face.  
Newly found prior art Tatara teaches the lighting devices is adapted to be located along both opposing sides of a roof line of said vehicle (Fig. 1A: 300) in order to indicate the vehicle’s future movement (lane change) to others [0139].  Thus, Tatara teaches the limitation above.  According, the rejection of claims 1, 18 and 20 over Wickramasinghe is maintained.
Claims 2-17 and 19 are similarly rejected as they depend on the respective rejected claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe (US 2019/0054852) in view of Hillis (US 9475422) and Tatara (US 2018/0319320).
Regarding Claim 1, Wickramasinghe teaches an illumination system (Fig. 1: 10) adapted for a vehicle (Fig. 1: 12), comprising: at least one lighting device (Fig. 1: 20, 22) comprising at least one lighting element ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”); at least one controller (Fig. 1: 14) that operably activates predetermined exterior lighting ([0076] “LCM 16 controls the LEDs 58 of the right side light 26 to sequentially illuminate the spatially-distinct regions 68, 70, 72, in order from the first region 68 to the third region 72”; Fig. 6: 58 illuminate regions 68-72) in coordination (Fig. 5: 64) with predetermined sensor signals ([0076] “the vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12”) operably identifying where at least one individual (Fig. 1: 12; [0007] “projection of a distinct illuminated path on the ground assists the user when navigating the terrain in the vicinity of a vehicle”), object and/or signal is located in a vicinity outside of the vehicle. 
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of detectors.  However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone…The sensors may be any suitable sensors, for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004] as well as dimmed spatially distinct regions furthest from the vehicle to avoid dazzling the user [0084].  Therefore, the subject claimed would have been obvious in view of Wickramasinghe.
Wickramasinghe doesn’t not teach said identification including facial recognition, and wherein at least one of said lighting devices is adapted to be located along both opposing sides of a roof line of said vehicle and operably providing at least predetermined ground surface illumination.
Hillis is in the field of vehicle lighting (abstract) and teaches said identification (Fig. 2: identification using sensors 210) including facial recognition (col11 ln67 “detecting a face of the external observer”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with facial recognition as taught by Hillis in order to produce attention grabbing effect using light manipulation on the ground (col 11 ln60-65) since a user is in the vicinity of the vehicle allowing the user to understand the intended course of action taken by the vehicle (claim 1).
Tatara is in the field of vehicle lighting (abstract) and teaches wherein at least one of said lighting devices (Fig. 1A: 300) is adapted to be located along both opposing sides of a roof line (Fig. 1A: 300a-d are located along the roof line of the car) of said vehicle and operably providing at least predetermined ground surface illumination (Fig. 8: P; Fig. 10: Q).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe and Hillis with roof line illumination toward ground surface as taught by Tatara in order to create a ground illumination notifying the operating condition of the vehicle such as (e.g., lane change or other situations) [0135, 0193] to others (vehicle, pedestrians) near its surrounding. 

Regarding Claim 2, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, wherein the plurality of detectors include at least one sensor operable to detect at least one individual in predetermined proximity to the vehicle (Wickramasinghe [0042] “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone”) and/or a predetermined preset signal emitted from an electronic device of the at least one individual, said at least one controller (Wickramasinghe Fig. 1: 14) and said at least one sensor (Wickramasinghe [0042] “for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors”) driving the at least one lighting element to direct light in predetermined proximity to the at least one individual (Wickramasinghe Fig. 5: user travelling along path 64) or the signal.

Regarding Claim 3, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, wherein a plurality of lighting devices are used and provide a follow-me feature (Wickramasinghe Figs. 6-8: regions 68-82 are illuminated; [0043] “the system is configured to track the movement of the vehicle user between the vehicle and a location remote from the vehicle and to illuminate a distinct path on the ground followed by the user between the vehicle and the remote location”) that follows the at least one individual or predetermined preset signal around the vehicle (Wickramasinghe Fig. 5: 64; [0009] “distinct illuminated path projected on the ground corresponds substantially to an actual path traversed (e.g. the path walked) by the user between the vehicle and the remote location”).

Regarding Claim 5, the combination of Wickramasinghe, Hillis and Tatara teach illumination system of claim 1, wherein the at least one lighting device (Hillis Fig. 7: 706) provides predetermined illumination (Hillis Fig. 7: lighting projection) to communicate ride-hailing and ride-sharing availability or other messaging (Hillis Fig. 7: turn arrow 702) to pedestrians (Hillis Fig. 7: person crossing the street) or a person who electronically requested ride-sharing.

Regarding Claim 6, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, wherein the plurality of detectors are selected from the group consisting of sensors, radar, lidar, camera (Wickramasinghe [0089] “detected by way of a vehicle camera or any other suitable detections means”), ultrasonic, capacitive seat sensor, non-contact obstacle/people detection devices, optical, infrared, magnetic, switches, capacitive, wired sensor device apparatus wireless sensor device that senses pedestrians, mobile device communication (Wickramasinghe Fig. 1: 38), blue tooth low energy compatible, near field communication compatible and any combinations thereof.

Regarding Claim 7, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, wherein the at least one light element is integrated with onboard or offboard light-emitting diode drivers (Wickramasinghe [0068] “Each LED 58 is controllable as an independent light source by the LCM 16”; it is obvious that a plurality of drivers are required to drive the LEDs 58 independently).

Regarding Claim 8, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system with all the limitations as claimed in claim 1 except the at least one light element is operably controlled in about 1 to over a thousand individual lighting zones.  However, [0068] of Wickramasinghe teaches “each LEDs 58 is controllable as an independent light source by the LCM 16” and Figs. 7-12 illustrates different illumination paths.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to create a plurality of different lighting zones since the more plurality of lighting zones will be able to provide lighting to the user in any situation as the user walks from the vehicle to the front door or to a parking meter [0004].

Regarding Claim 9, the combination of Wickramasinghe, Hillis and Hillis Tatara teach the illumination system of claim 8, wherein the lighting zones (Wickramasinghe Fig. 8: 57) are operably controlled through matrix drivers onboard or near light elements that are light-emitting diodes (Wickramasinghe [0068] “LEDs 58 are arranged in columns that are spaced apart in a horizontal direction along an x-axis, and in rows that are spaced apart in a vertical direction along a y-axis”).

Regarding Claim 10, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 8, further comprising a predetermined electrical architecture that is digital, including via a digital signal (Wickramasinghe [0041] “A look-up table and/or algorithms correlating the respective zones with the associated light sources may be stored in the memory device”; it is well known that data is transmitted digitally) and power enabled by a wired connection (Wickramasinghe Fig. 1: 16 wired to lighting devices 20, 22, 28, 30) to control a predetermined number of zones (Wickramasinghe Fig. 8: 80, 82).

Regarding Claim 11, the combination of Wickramasinghe, Hillis and Tatara teach illumination system of claim 1, wherein the at least one lighting device uses wireless connectivity (Wickramasinghe [0065] “In response to the determined location of the remote device 38, the ECU 14 commands the LCM 16 to control various aspects of the light sources, including controlling which light source to illuminate”) operably in communication (Wickramasinghe [0063] “remote device 38 to be pin-pointed, by way of analysis of the Wi-Fi signals transmitted from the remote device 38”) with the plurality of detectors (Wickramasinghe Fig. 2; 32, 34, 36).

Regarding Claim 13, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, wherein the at least one light element is selected from the group consisting of individual light-emitting diodes (LED), micro LEDs, mini LEDs, organic LEDs and any combination thereof (Wickramasinghe [0019] “matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”).

Regarding Claim 14, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, wherein the at least one light element is single zone or multiple zones (Wickramasinghe Fig. 6: 57).

Regarding Claim 15, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, wherein the at least one lighting device includes a plurality of LEDs that are the same or different colors (Wickramasinghe [0019] “matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”).

Regarding Claim 16, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, further including a controller to activate ground lighting in coordination with sensor signals identifying where an individual or individuals are standing, sitting or walking (Wickramasinghe Fig. 5: 64).

Regarding Claim 17, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, wherein a distance the individual is to the vehicle is from about 5 feet or less for the at least one lighting device to turn on (Wickramasinghe Fig. 6). 

Regarding Claim 18, Wickramasinghe teaches an illumination system (Fig. 1: 10) adapted for a vehicle (Fig. 1: 12), comprising: a plurality of lighting devices (Fig. 1: 20, 22) comprising a plurality of lighting elements ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”); at least one controller (Fig. 1: 14) to activate predetermined lighting ([0076] “LCM 16 controls the LEDs 58 of the right side light 26 to sequentially illuminate the spatially-distinct regions 68, 70, 72, in order from the first region 68 to the third region 72”; Fig. 6: 58 illuminate regions 68-72) in coordination (Fig. 5: 64) with predetermined sensor signals ([0076] “the vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12”) operably identifying where at least one object is located in vicinity of the vehicle or where at least one individual is standing, sitting or walking in vicinity ([0007] “projection of a distinct illuminated path on the ground assists the user when navigating the terrain in the vicinity of a vehicle”) of the vehicle, wherein the plurality of lighting devices selectively operably turn on/off (Figs. 6-8: regions 68-82 sequentially turns on as user walk along path 64) or dim/brighten relative to the at least one individual's predetermined vicinity ([0076] “vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12, an illuminated region 66 enlarges to encompass the extending actual path 64 travelled by the user”) to the vehicle or predetermined signal location proximate to each respective of the plurality of lighting device.
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of detectors.  However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone…The sensors may be any suitable sensors, for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004] as well as dimmed spatially distinct regions furthest from the vehicle to avoid dazzling the user [0084].  Therefore, the subject claimed would have been obvious in view of Wickramasinghe.
Wickramasinghe doesn’t not teach and identification including facial recognition; wherein at least one of said lighting devices is adapted to be located along both opposing sides of a roof line of said vehicle and operably providing at least predetermined ground surface illumination.
  Hillis is in the field of vehicle lighting (abstract) and teaches said identification (Fig. 2: identification using sensors 210) including facial recognition (col11 ln67 “detecting a face of the external observer”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with facial recognition as taught by Hillis in order to produce attention grabbing effect using light manipulation on the ground (col 11 ln60-65) since a user is in the vicinity of the vehicle allowing the user to understand the intended course of action taken by the vehicle (claim 1).
Tatara is in the field of vehicle lighting (abstract) and teaches wherein at least one of said lighting devices (Fig. 1A: 300) is adapted to be located along both opposing sides of a roof line (Fig. 1A: 300a-d are located along the roof line of the car) of said vehicle and operably providing at least predetermined ground surface illumination (Fig. 8: P; Fig. 10: Q).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe and Hillis with roof line illumination toward ground surface as taught by Tatara in order to create a ground illumination notifying the operating condition of the vehicle such as (e.g., lane change or other situations) [0135, 0193] to others (vehicle, pedestrians) near its surrounding. 

Regarding Claim 19, the combination of Wickramasinghe, Hillis and Tatara teach the illumination system of claim 18, wherein the plurality of detectors are regional sensors that sense and track the location (Wickramasinghe Figs. 7-8: 64; Figs. 10-12: 64) of the at least one individual or a pre-programmed signal of at least one smart device.

Regarding Claim 20, Wickramasinghe teaches an illumination system adapted for a vehicle (Fig. 1: 10), comprising: adapted to operably detect, and track a person ([0076] “vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12, an illuminated region 66 enlarges to encompass the extending actual path 64 travelled by the user”; Fig. 7: user traveling along path 64), object or signal, a plurality of lighting sources (Fig. 1: 20, 22) comprising a plurality of lighting elements ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”) operably controlled in a plurality of individual lighting zones (Figs. 6-8: 57), wherein the plurality of individual lighting zones are operably controlled through matrix drivers onboard or a predetermined distance near the plurality of lighting elements ([0019] “present invention may be implemented using matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”; [0068] “LEDs 58 are arranged in columns that are spaced apart in a horizontal direction along an x-axis, and in rows that are spaced apart in a vertical direction along a y-axis”; it’s obvious that a matrix driver is needed to drive such lighting units). 
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of sensors. However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone…The sensors may be any suitable sensors, for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004] as well as dimmed spatially distinct regions furthest from the vehicle to avoid dazzling the user [0084].  Therefore, the subject claimed would have been obvious in view of Wickramasinghe.
Wickramasinghe does not teach identify, said identification of said person includes facial recognition ability; and wherein at least one of said lighting sources is adapted to be located along a side roof line of said vehicle and operably providing at least predetermined ground surface illumination.
Hillis is in the field of vehicle lighting (abstract) and teaches identify, said identification (Fig. 2: identification using sensors 210) of said person (Fig. 7: person in the road) includes facial recognition ability (col11 ln67 “detecting a face of the external observer”) and wherein at least one of said lighting sources (Fig. 7: 706) is adapted to be located at a roof line (Fig. 7: 706 on the roof of 700) of said vehicle and operably providing at least predetermined ground surface illumination (Fig. 7: 702).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with facial recognition as taught by Hillis in order to produce attention grabbing effect using light manipulation on the ground (col 11 ln60-65) since a user is in the vicinity of the vehicle allowing the user to understand the intended course of action taken by the vehicle (claim 1).
Tatara is in the field of vehicle lighting (abstract) and teaches and wherein at least one of said lighting sources (Fig. 1A: 300) is adapted to be located along a side roof line (Fig. 1A: 300a-d are located along the roof line of the car) of said vehicle and operably providing at least predetermined ground surface illumination (Fig. 8: P; Fig. 10: Q).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe and Hillis with roof line illumination toward ground surface as taught by Tatara in order to create a ground illumination notifying the operating condition of the vehicle such as (e.g., lane change or other situations) [0135, 0193] to others (vehicle, pedestrians) near its surrounding. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe, Hillis and Tatara as applied to claim 1 in view of Salter (US 2019/0315267).
Regarding Claim 4, Wickramasinghe, Hillis and Tatara teach the illumination system of claim 1, wherein the at least one lighting device provides a visual safety indicator to a ground surface (Wickramasinghe abstract “a distinct illuminated path on the ground”; Fig. 5: 64) 
Wickramasinghe, Hillis and Tatara do not teach visual safety indication communicates a vehicle door is open.
Salter is in the field of lighting (abstract) and teaches visual safety indication (Fig. 3: 62, 64) communicates a vehicle door is open (Fig. 3: 46).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe, Hillis and Tatara with visual safety indication as taught by Salter in order to provide visual lighting proximate the vehicle since this provides additional safety and/or visibility to the vehicle in conjunction with opening and closing of a door [Salter 0038].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe, Hillis and Tatara as applied to claim 1 in view of Spero (US 2012/0206050).
Regarding Claim 12, Wickramasinghe, Hillis and Tatara teach the illumination system with all the limitations as claimed in claim 1 except the at least one light devices use wireless power, solar or energy harvesting, with a battery or capacitor to enable no-wire connectivity operably in communication with the plurality of detectors.
Spero is in the field of illumination and teaches the at least one light devices use wireless power, solar (Fig. 9: 171) or energy harvesting, with a battery ([0179] “solar cell 171 and batteries”) or capacitor to enable no-wire connectivity operably in communication with the plurality of detectors.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe, Hillis and Tatara with battery power as taught by Spero in order to provide power to lighting devices without requiring wiring all over the place [0287] since the light device can be place anywhere in the vehicle (Figs. 15-16).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844